Per Curiam.
The recital in the baptismal certificate is not evidence of the date of claimant’s birth. Plainly the Industrial Board has used it as such. Perhaps without it the present double indemnity award would not have been made. The claimant is discredited by the false statement as to her age which she made to secure employment. It was proper for the Board to require corroboration. Competent evidence as to her age could have been had from her parents who were living in the city in which the hearings were held. The double indemnity award should be reversed and the matter remitted for further consideration. All concur, except Hill, J., who dissents, in so far as the double indemnity award is reversed, on the ground that there was legal evidence before the Board upon which to make the finding of claimant’s age, without recourse being had to the 'baptismal certificate. Disability award against the employer and the insurance carrier affirmed, with costs to the State Industrial Board.  Double indemnity award against the employer reversed, and matter remitted, with costs against the State Industrial Board to abide the event.